DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”).
claim 1, Cho discloses a flexible display panel (Cho, FIG. 11G), comprising:
a flexible substrate (BL, FIG. 11G; since BL can be bent, it is flexible); and
a thin film transistor layer ((10-40)+T1+T2, FIG. 11G), a planarization layer (50, FIG. 11G), and an organic light-emitting diode (OLED) layer (OLED+CNE+DL-P2, FIG. 11G) sequentially disposed on the flexible substrate (BL) from bottom to top (FIG. 11G);
wherein the TFT layer ((10-40)+T1+T2) comprises an interlayer insulating layer (40, ¶ [0056]) disposed on the flexible substrate (BL) and a source/drain metal layer (SE1+SE2+DE1+DE2+CNE-D1+CNE-D2, FIG. 11G) disposed on the interlayer insulating layer (40, FIG. 11G);
wherein the OLED layer (OLED+CNE+DL-P2) comprises an anode layer (AE+CNE+DL-P2, FIG. 11G) disposed on the planarization layer (50, FIG. 11G);
wherein the flexible display panel (FIG. 11G) comprises a display region (NBA, FIG. 11G) and a bending region (CA, FIG. 11G) arranged at one side of the display region (NBA);
wherein the source/drain metal layer (SE1+SE2+DE1+DE2+CNE-D1+CNE-D2) comprises a metal wire (CNE-D1+CNE-D2) passing through the bending region (CA, FIG. 11G); and
wherein the anode layer (AE+CNE+DL-P2) is provided with a stress adjustment pattern (DL-P2) in the bending region (CA; FIG. 11G; the claim limitation of “a tress adjustment pattern” is functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 

Regarding claim 2, Cho discloses the flexible display panel according to claim 1, wherein the stress adjustment pattern (DL-P2) is a full planar structure in the bending region (CA, FIGs. 1B and 11G).

Regarding claim 4, Cho discloses the flexible display panel according to claim 1, wherein the stress adjustment pattern (DL-P2) comprises a strip shape (since the dimension of the strip shape is not defined, DL-P2 above 50 can be taken as a strip shape) parallel to the metal wire (CNE-D1/CNE-D2, since lines or planes, but not 3-D object, can be parallel, a cross-sectional view in FIG. 11G shows a top surface of DL-P2 is parallel with a top surface of CNE-D1 and CNE-D2).

Regarding claim 5, Cho discloses the flexible display panel according to claim 1, wherein the stress adjustment pattern (DL-P2) comprises a strip shape (since the dimension of the strip shape is not defined, DL-P2 above 50 can be taken as a strip shape) perpendicular to the metal wire (CNE-D1/CNE-D2, since lines or planes, but not 3-D object, can be perpendicular, a cross-sectional view in FIG. 11G shows a top surface of DL-P2 is perpendicular with a side surface of CNE-D1 and CNE-D2).

Regarding claim 7, Cho discloses the flexible display panel according to claim 1, wherein the OLED layer (OLED+CNE+DL-P2) further comprises a pixel defining layer 

Regarding claim 9, Cho discloses the flexible display panel according to claim 1, wherein the anode layer (AE+CNE+DL-P2) is provided with an anode electrode (AE) spaced apart from the stress adjustment pattern (DL-P2) in the display region (AE is in NBA, FIG. 11G).

Regarding claim 10, Cho discloses the flexible display panel according to claim 1, wherein the flexible substrate (BL) is a polyimide flexible substrate (¶ [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”), as applied to claim 1 above, and further in view of Kwon et al. (US PG-Pub No.: 2015/0382446 A1, hereinafter, “Kwon”).
Regarding claim 3, Cho discloses the flexible display panel according to claim 1.
Cho is silent regarding that the stress adjustment pattern (DL-P2) is a grid structure.
Kwon, however, discloses a flexible display panel (Kwon, FIG. 2B), wherein a stress adjustment pattern (200, FIG. 2B and [0092]), which is an electrical interconnection (¶ [0071]), is a grid structure (FIG. 2B).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s stress adjustment pattern, which is also an electrical interconnection, with a grid structure, as taught by Kwon, in order to reduce stress (Kwon, ¶¶ [0105] and [0106]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”), as applied to claim 1 above, and further in view of Jeong et al. (US PG-Pub No.: 2019/0355799 A1, hereinafter, “Jeong”).
Regarding claim 6, Cho discloses the flexible display panel according to claim 1, wherein the interlayer insulating layer (40) is provided with a deep hole (GV-2) in the bending region (CA).
Cho is silent regarding that the deep hole (GV-2) is filled with an organic photoresist block.
Jeong, however, discloses a flexible display panel (Jeong, FIG. 20), comprising a deep hole (hole for 175, FIG. 20) in an bending region (BA, FIG. 20) filled with an organic photoresist block (175, ¶ [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fill Cho’s deep hole in the bending region with an organic photoresist block, as taught by Jeong, in order to mitigate the stress in the bending region. The selection of a known material (photoresist) based on its suitability for its intended use (to fill a hole in the bending region to mitigate stress) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 8, Cho discloses the flexible display panel according to claim 1, wherein the TFT layer ((10-40)+T1+T2) further comprises a gate layer (GE1, FIG. 11G) and an active layer (OSP1, ¶ [0046]) arranged with the source/drain metal layer (SE1+SE2+DE1+DE2+CNE-D1+CNE-D2) in a stacked manner (FIG. 11G).

However, Jeong discloses a flexible display panel (Jeong, FIG. 20), comprising a gate layer (131, ¶ [0041]) made of metal (¶ [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s gate layer with metal, as taught by Jeong, since the selection of a known material (metal) based on its suitability for its intended use (to form a gate) supports a prima facie obviousness determination. See MPEP § 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


 




/XIA L CROSS/Examiner, Art Unit 2892